                                                           Case 2:15-cv-02501-GMN-NJK Document 68 Filed 04/05/19 Page 1 of 3



                                                       1   John S. Delikanakis, Esq.
                                                           Nevada Bar No. 5928
                                                       2   Wayne Klomp, Esq.
                                                       3   Nevada Bar No. 10109
                                                           SNELL & WILMER L.L.P.
                                                       4   3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, Nevada 89169-5958
                                                       5   Telephone: 702-784-5200
                                                           Facsimile: 702-784-5252
                                                       6   Email: jdelikanakis@swlaw.com
                                                       7          wklomp@swlaw.com

                                                       8   Attorneys for Plaintiff Wells Fargo Bank, N.A.

                                                       9                                 UNITED STATES DISTRICT COURT

                                                      10                                         DISTRICT OF NEVADA

                                                      11
                                                           WELLS FARGO BANK, N.A., a national
                                                      12   banking association,                                Case No. 2:15-cv-02501-GMN-NJK
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13                           Plaintiff,
                    Las Vegas, Nevada 89169




                                                                                                               STIPULATION AND ORDER FOR
                         LAW OFFICES




                                                      14   vs.                                                 DISMISSAL WITH PREJUDICE
                          702.784-5200
                               L.L.P.




                                                      15   EAGLE ROCK ASSET MANAGEMENT,
                                                           LLC, a foreign limited-liability company;
                                                      16   LEGAL INC., LLC, a Nevada limited-liability
                                                           company; WINE RIDGE ESTATES
                                                      17   HOMEOWNERS’ ASSOCIATION, a Nevada
                                                           non-profit corporation; HAMPTON &
                                                      18   HAMPTON COLLECTIONS, LLC, a Nevada
                                                           limited-liability company; BI JUN CHEN, an
                                                      19   individual;

                                                      20                           Defendants.

                                                      21             Wells Fargo Bank, N.A., (“Wells Fargo”), Bi Jun Chen (“Chen”), Legal Inc., LLC (“Legal

                                                      22   Inc.”), and Wine Ridge Estates Homeowners’ Association (the “HOA”, and together with Wells

                                                      23   Fargo, Chen, and Legal Inc., the “Parties”), stipulate and agree that an order may be entered

                                                      24   dismissing this action, and each and all of the claims and causes of action asserted herein, with

                                                      25   prejudice, with each party to bear its own attorneys’ fees and costs. Defendant Eagle Rock Asset

                                                      26   Management, LLC never appeared in this action and is likewise dismissed. Defendant Hampton

                                                      27   & Hampton Collections, LLC was dismissed on May 23, 2016 (ECF No. 28).

                                                      28


                                                           4835-7858-0362
                                                           Case 2:15-cv-02501-GMN-NJK Document 68 Filed 04/05/19 Page 2 of 3



                                                       1             The Parties stipulate and agree that this Stipulation resolves, in their entirety, the Parties’
                                                       2   claims, causes of action, allegations, complaints, and/or grievances related to and/or arising out of
                                                       3   the above-captioned litigation, whether known or unknown, including, without limitation, any and
                                                       4   all claims for attorneys’ fees or costs, experts’ fees or costs, or consultants’ fees or costs.
                                                       5   DATED this 5th day of April, 2019.                    DATED this 5th day of April, 2019.
                                                       6
                                                                 SNELL & WILMER L.L.P.                                HONG & HONG
                                                       7

                                                       8   By: /s/ Wayne Klomp                         By: /s/ Joseph Y. Hong
                                                              John Delikanakis, Esq. (NV Bar No. 5928)    Joseph Y. Hong, Esq. (NV Bar No. 5995)
                                                       9      Wayne Klomp, Esq. (NV Bar No. 10109)        10781 W. Twain Ave.
                                                              3883 Howard Hughes Parkway, Suite 1100      Las Vegas, Nevada 89135
                                                      10
                                                              Las Vegas, Nevada 89169-5958
                                                      11
                                                                 Attorneys for Plaintiff Wells Fargo Bank             Attorneys for Defendants Bi Jun Chen and
                                                      12                                                              Legal Inc., LLC
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   DATED this 5th day of April, 2019.
                    Las Vegas, Nevada 89169
                         LAW OFFICES




                                                      14
                          702.784-5200




                                                                 LIPSON, NEILSON, COLE, SELTZER &
                               L.L.P.




                                                      15         GARIN, P.C.

                                                      16
                                                           By:     /s/ Karen Kao
                                                      17         J. William Ebert, Esq. (NV Bar No. 2697)
                                                                 Karen Kao, Esq. (NV Bar No. 14386)
                                                      18         9900 Covington Cross Dr., Suite 120
                                                                 Las Vegas, Nevada 89144
                                                      19

                                                      20         Attorneys for Defendant Wine Ridge
                                                                 Estates Homeowners’ Association
                                                      21

                                                      22
                                                                  IT IS SO ORDERED.
                                                      23
                                                                              10 day of April, 2019.
                                                                  DATED this ____
                                                      24

                                                      25

                                                      26
                                                                                                                    Gloria M. Navarro, Chief Judge
                                                      27
                                                                                                                    UNITED STATES DISTRICT JUDGE
                                                      28

                                                                                                              -2-
                                                           4835-7858-0362
